          Case 4:17-cv-40011-TSH Document 78 Filed 01/31/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   CENTRAL DIVISION


 UNITED STATES OF AMERICA,              )
                                        )                Case No. 4:17−cv−40011−TSH
           Plaintiff,                   )
                                        )                Judge Timothy S. Hillman
           v.                           )
                                        )
 DAVID L. TOPPIN,                       )
 JENNIFER TOPPIN,                       )
 DEUTSCHE BANK NATIONAL TRUST           )
 COMPANY as Trustee for RESIDENTIAL     )
 ASSET SECURITIZATION TRUST SERIES )
 2013-A14, MORTGAGE PASS-THROUGH )
 CERTIFICATES SERIES 2003-N,            )
 UPS CAPITAL BUSINESS CREDIT f/k/a,     )
 FIRST INTERNATIONAL BANK,              )
 COMMONWEALTH OF MASSACHUSETTS, )
 TOWN OF HOLDEN,                        )
 TOWN OF AMHERST, and                   )
 TOWN OF GARDNER,                       )
                                        )
           Defendants.                  )
 _______________________________________)

                                    Notice of Restored Funds

       PLEASE TAKE NOTICE that legislation restoring funding to the Department of Justice

and the Internal Revenue Service became effective on January 25, 2019, appropriating funds for

three weeks of operations to end on February 15, 2019. The government is providing this notice

because it indicated that it would do so in its motion seeking a stay.

       In its motion for a stay, the government requested that the Court extend the deadlines

“commensurate with the duration of the lapse of appropriations,” see Doc. No. 73 at ¶ 4, and the

Court allowed the motion, see Doc. No. 77. The government was shut down for 35 days;

accordingly, the government believes that the pretrial deadlines which had yet to expire prior to

the stay being entered, see Doc. 60, are extended by 35 days. In other words, the non-expert

                                                 1
         Case 4:17-cv-40011-TSH Document 78 Filed 01/31/19 Page 2 of 3



deposition deadline is extended from January 9, 2019, to February 13, 2019; and the dispositive

motion deadline is extended from February 14, 2019, to March 21, 2019.

       Dated: January 31, 2019

                                                   Respectfully submitted,

                                                   RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General
                                                   U.S. Department of Justice – Tax Division

                                                   /s/ Jeffrey N. Nuñez
                                                   JEFFREY N. NUÑEZ
                                                   Trial Attorney, Tax Division
                                                   U.S. Department of Justice
                                                   P.O. Box 55
                                                   Washington, D.C. 20044
                                                   202-616-5218 (v)
                                                   202-514-5238 (f)
                                                   Jeffrey.N.Nunez@usdoj.gov




                                               2
         Case 4:17-cv-40011-TSH Document 78 Filed 01/31/19 Page 3 of 3



                                         Certificate of Service

        I, Jeffrey N. Nunez, pursuant to D. Mass. Civ. L.R. 5.2(b), hereby certify that on January
31, 2019, I electronically filed the foregoing document with the Clerk of the Court using the
Court’s CM/ECF system, which will send notification of such filing to all registered participants,
and that I mailed a copy of the same to the following non-registered CM/ECF party via prepaid
First Class United States Mail:

David L. Toppin
465 Salisbury Street
Holden, MA 01520


                                                    /s/ Jeffrey N. Nuñez
                                                    JEFFREY N. NUÑEZ
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice




                                                3
